Case: 12-30470     Document: 00512025011         Page: 1     Date Filed: 10/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012
                                     No. 12-30470
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSEPH BUNN, also known as JoJo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CR-152-1


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        After pleading guilty in 2007 to distribution of cocaine base, Joseph Bunn,
federal prisoner # 29800-034, was sentenced as a career offender under the
Sentencing Guidelines to 262 months of imprisonment. Bunn now moves for
leave to proceed in forma pauperis (IFP) on appeal following the denial of his
motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). By so
moving, Bunn challenges the district court’s certification that his appeal was not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30470    Document: 00512025011     Page: 2   Date Filed: 10/18/2012

                                  No. 12-30470

court’s inquiry into a litigant’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
citation omitted).
      Bunn challenges the district court’s determination that he was ineligible
for relief under § 3582(c)(2) because his sentence ultimately rested on the career
offender provision of U.S.S.G. § 4B1.1 rather than § 2D1.1. He also argues that
although the courts ordinarily have denied § 3582(c)(2) relief for career
offenders, some courts have granted such relief in cases where the original
sentence represented a departure or variance from the guidelines range.
      “The crack cocaine guideline amendments do not apply to prisoners
sentenced as career offenders.” United States v. Anderson, 591 F.3d 789, 791
(5th Cir. 2009); see also United States v. Webb, 425 F. App’x 406, 407 (5th Cir.
2011) (relying on Anderson to affirm the denial of a § 3582(c)(2) motion under
Amendment 750 where the appellant was sentenced as a career offender).
Moreover, the district court imposed a sentence within the guidelines range; it
did not depart or vary from that range. Accordingly, Bunn’s reliance on the
nonbinding cases from other courts is misplaced.
      Bunn has failed to demonstrate a nonfrivolous issue for appeal.
Accordingly, his motion for leave to proceed IFP is denied, and the appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                        2